MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                          FILED
this Memorandum Decision shall not be                                      Jun 12 2019, 8:17 am
regarded as precedent or cited before any                                       CLERK
court except for the purpose of establishing                                Indiana Supreme Court
                                                                               Court of Appeals
the defense of res judicata, collateral                                          and Tax Court


estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEY FOR APPELLEES
Lyndale R. Ivy                                           Jeb A. Crandall
Pendleton, Indiana                                       Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Lyndale R. Ivy,                                          June 12, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-MI-2840
        v.                                               Appeal from the Jennings Superior
                                                         Court
Mary Dorsett Kilgore, Anita                              The Honorable Gary L. Smith,
Williams, and Corizon, Inc.                              Judge
Appellees-Defendants                                     The Honorable Timothy B. Day,
                                                         Special Judge
                                                         Trial Court Cause No.
                                                         40D01-1807-MI-67



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 18A-MI-2840 | June 12, 2019                       Page 1 of 6
[1]   Lyndale R. Ivy filed a civil complaint in Jennings County Superior Court

      against Mary Dorsett Kilgore, Anita Williams, and Williams’s employer,

      Corizon, Inc. The claims raised against Kilgore were entirely unrelated to the

      claims against Williams and Corizon. Williams moved to dismiss the action as

      to her on two separate grounds: 1) the claims were improperly joined with the

      claims against Kilgore and, therefore, the claims against her should be severed

      and transferred to Henry County, a county of preferred venue; and 2) Ivy failed

      to state a claim upon which relief can be granted.


[2]   The trial court entered an order granting Williams’s motion, which the court

      entitled, ORDER TO DISMISS/CORRECT VENUE. In granting the motion,

      the court referred only to the “improper venue” ground but then dismissed

      Williams as a party “effective immediately” without any mention of

      transferring the case. Appellant’s Appendix Vol. 2 at 13.


[3]   On appeal, Ivy makes no argument regarding venue and focuses entirely on

      whether he stated claims against Williams for which relief can be granted. It

      does not appear, however, that the trial court dismissed on this ground. But

      then again, the trial court did not transfer the case as required by Ind. Trial Rule

      75(B). Given the perplexing nature of the appealed order, we find ourselves

      unable to review it. Accordingly, we remand for clarification of the order and

      for transfer of the case to Henry County if indeed venue was improper.


[4]   We remand with instructions.


                                       Facts & Procedural History

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2840 | June 12, 2019   Page 2 of 6
[5]   Ivy is incarcerated in the Indiana Department of Correction (the IDOC),

      serving a 100-year sentence that was imposed in 1978. See Ivy v. State, 861
N.E.2d 1242, 1244 (Ind. Ct. App. 2007), trans. denied. As alleged by Ivy, in

      August 2016, the IDOC transferred him to the New Castle Psychiatric Facility

      (NCP) without providing Ivy written notice of the transfer, without a hearing,

      and without Ivy’s consent. He claims the transfer was not a transfer between

      prisons. According to Ivy, NCP is “the mental hospital of the IDOC that treats

      and provides care for the most severe mentally ill or disturbed inmates confined

      within the IDOC.” Appellant’s Appendix Vol. 2 at 17. Corizon is a private

      company under contract with the IDOC to provide medical and clinical care

      and services to inmates. Williams is a Corizon social worker and was involved

      in the transfer of Ivy to NCP under policies established by Corizon. Several

      months after an evaluation and diagnosis, Ivy was transferred out of NCP.


[6]   On July 27, 2018, Ivy filed the instant complaint in Jennings Superior Court.

      In the complaint, Ivy alleged various claims against Kilgore, who was the

      Jennings County Clerk. Unrelated to these claims, Ivy asserted separate claims

      against Williams and Corizon for their alleged violation of his right to due

      course of law under Article 1, § 12 of the Indiana Constitution and for false

      imprisonment. His claims against Williams and Corizon related to his

      involuntary transfer to NCP.


[7]   Williams filed a motion to dismiss on August 17, 2018, asserting the following

      alternative grounds:



      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2840 | June 12, 2019   Page 3 of 6
              1. Under Indiana Trial Rule 12(b)(3), a defendant may move to
                 dismiss an action on the basis of improper venue as set forth
                 in Rule 75 or any statutory provision. There is no basis to
                 join the claims against co-defendant Mary Kilgore and
                 Williams. Thus, the claims against Williams should be
                 severed and transferred to Henry County, Indiana, because
                 venue is improper in Jennings County. T.R. 75(A)(1)-(10).


              2. Under Indiana Rule 12(b)(6), a defendant may move to
                 dismiss an action when the plaintiff fails to state a claim for
                 which he can recover. In these circumstances, Plaintiff does
                 not state a valid claim under the Indiana State Constitution or
                 under Indiana State law; therefore, his claims must be
                 dismissed.


      Appellant’s Appendix Vol. 2 at 22. Williams filed a memorandum with her

      motion. Related to venue, Williams noted that the only party with any

      connection to Jennings County was Kilgore and that the NCP was not located

      in Jennings County. Because the claims against Williams and Corizon were

      improperly joined with the claims against Kilgore pursuant to Ind. Trial Rule

      20(A), Williams argued that these claims should be severed and venue

      transferred to Henry County, where NCP is located.


[8]   On September 25, 2018, the trial court issued the following order:


                           ORDER TO DISMISS/CORRECT VENUE


                     Comes now the Defendant, Anita Williams, by counsel
              and files herein a Motion to Dismiss due to improper venue and
              the Court having read said motion and the Plaintiff’s response
              thereto hereby finds that said motion should be granted.


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2840 | June 12, 2019   Page 4 of 6
                     IT IS THEREFORE ORDERED by the Court that the
               Defendant, Anita Williams is hereby dismissed as a party to this
               cause of action, effective immediately.


       Appellant’s Appendix Vol. 2 at 13. Thereafter, Ivy filed a motion to correct error,

       arguing in part that “the Court should have severed [Williams] as a party to this

       suit and ordered venue transferred to Henry County instead” of outright

       dismissing the lawsuit against her. The trial court did not rule on the motion to

       correct error, and it was deemed denied on or about November 15, 2018. Ivy

       now appeals.


                                           Discussion & Decision


[9]    On appeal, Ivy argues that his claims against Williams should not have been

       dismissed for failure to state a claim, pursuant to T.R. 12(B)(6). Williams

       disagrees and also argues that Ivy’s appeal is premature because the dismissal as

       to only Williams was not a final judgment.


[10]   Ind. Appellate Rule 14(A)(8) permits interlocutory appeals as a matter of right

       for orders “[t]ransferring or refusing to transfer a case under Trial Rule 75”.

       The first ground asserted in Williams’s motion to dismiss was based on T.R.

       12(B)(3) and T.R. 75, claiming improper venue and seeking transfer to a county

       of preferred venue. As noted above, the trial court’s order is exceedingly vague,

       directly referencing the improper venue ground and saying nothing of the T.R.

       12(B)(6) ground. Despite seemingly dismissing for improper venue, the trial

       court did not order the case transferred to Henry County. See T.R. 75(B)(1)


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-2840 | June 12, 2019   Page 5 of 6
       (“Whenever a claim or proceeding is filed which should properly have been

       filed in another court of this state, and proper objection is made, the court in

       which such action is filed shall not then dismiss the action, but shall order the

       action transferred to the court in which it should have been filed.”) (emphasis

       supplied).


[11]   We conclude that this order is an appealable interlocutory order pursuant to

       App. R. 14(A)(8) that requires clarification and/or correction. On remand, the

       trial court is directed to expressly determine whether preferred venue lies in

       Jennings County. If it does not, then the court shall transfer the matter to

       Henry County, as there appears to be no dispute that Henry County is a county

       of preferred venue. If transfer is not appropriate, the trial court shall consider

       whether Ivy has a claim against Williams for which relief can be granted.


[12]   Remanded.


       Kirsch, J. and Vaidik, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-2840 | June 12, 2019   Page 6 of 6